DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       EVERY INDUSTRY, LLC,
                            Appellant,

                                    v.

               ROTH SOUTHEAST LIGHTING, LLC and
                  LED LIGHTING CENTER, INC.,
                          Appellees.

                               No. 4D21-39

                              [July 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE20-010471.

  Ignacio M. Alvarez and Carlos F. Gonzalez of Alvarez Gonzalez Menezes,
LLP, Coral Gables, for appellant.

   William R. Clayton and Miguel Aristizabalm of Clayton Trial Lawyers,
PLLC, Fort Lauderdale, and Barry Richard and M. Hope Keating of
Greenberg Traurig, P.A., Tallahassee, for appellees.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.